DETAILED ACTION
This action is in response to applicant's amendment filed 03/04/22.
The examiner acknowledges the amendments the claims.
Claims 1-20 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urban et al., hereinafter “Urban” (U.S. Pat. No. 5,626,597), cited in IDS filed 04/21/2020.
Regarding claim 1, Urban discloses an apparatus (see Figures 1-8) comprising: 
a disposable needle assembly (it is noted that the term “disposable” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the needle assembly of Urban meets the structural limitations of the claim, and is capable of being disposed) including a needle shaft (see tubular member 66 having tissue piercing portion 70 at its distal end) having a lumen and an end effector (jaws 50, 52) coupled to an end effector shaft 36 extending through the lumen (see Figures 2-8); and 
a reusable handle assembly (it is noted that the term “reusable” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the handle assembly of Urban meets the structural limitations of the claim, and is capable of being re-used) including a housing 20, a sliding shaft (see hollow elongate structure of control assembly 72 in Figures 2-3), and a retraction slide 38 (see Figure 3), 
wherein the disposable needle assembly is insertable into the reusable handle assembly (within housing 20) to couple the needle shaft 66 to the sliding shaft 72 and to couple the end effector shaft 36 to the retraction slide 38 for independent control of the needle shaft 66 and the end effector 50, 52 (see col. 5, lines 41-57 and col. 6, lines 1-3 and 39-63, and Figures 2-8).
	Regarding claim 2, Urban discloses the reusable handle assembly includes a trigger 83 coupled to the sliding shaft 72 configured to translate the needle shaft 66 (see Figures 4-5 and col. 6, lines 30-40).
	Regarding claim 5, Urban discloses the reusable handle assembly includes a spring 90 (see Figures 4-5) that proximally biases the sliding shaft 72 (see col. 6, lines 55-58).
	Regarding claim 9, Urban discloses the retraction slide 38 includes a portion that extends out of the housing 20 to be manipulated by a user (see Figures 2-3).
	Regarding claim 10, Urban discloses the end effector includes a pair of grasper arms (grasping jaws 50, 52; see Figures 2, 4 and col. 5, lines 26-29).
	Regarding claim 11, Urban discloses the sliding shaft 72 is configured to push the needle shaft 66 over the pair of grasper arms 50, 52 into a closed configuration (see Figures 4-5 and col. 6, lines 30-47).
	Regarding claim 16, Urban discloses a handle assembly configured to actuate a disposable needle assembly (it is noted that the term “disposable” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner; the Office submits that the needle assembly of Urban meets the structural limitations of the claim, and is capable of being disposed), the disposable needle assembly including a needle shaft 66 (see Figures 2-8) having a lumen and an end effector (jaws 50, 52) coupled to an end effector shaft 36 extending through the lumen (Id.), the handle assembly comprising:
a housing 20, a sliding shaft (see hollow elongate structure of control assembly 72 in Figures 2-3), and a retraction slide 38 (see Figure 3),
wherein the disposable needle assembly is insertable into the handle assembly (within housing 20) to couple the needle shaft 66 to the sliding shaft 72 and to couple the end effector shaft 36 to the retraction slide 38 for independent control of the needle shaft and the end effector 50, 52 (see col. 5, lines 41-57 and col. 6, lines 1-3 and 39-63, and Figures 2-8).
	Regarding claim 17, Urban discloses a trigger 83 coupled to the sliding shaft 72 and configured to translate the needle shaft 66 (see Figures 4-5 and col. 6, lines 30-40).
	Regarding claim 18, Urban discloses a spring 90 (see Figures 4-5) that proximally biases the sliding shaft 72 (see col. 6, lines 55-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-4, 7-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Urban (U.S. Pat. No. 5,626,597) in view of Downey et al., hereinafter “Downey” (U.S. Pub. No. 2007/0093790), previously cited.
Regarding claims 3-4, Urban discloses the claimed device, as discussed above, except for the reusable handle includes a ratchet configured to prevent return of the trigger and the needle shaft throughout a stroke, wherein the reusable handle includes a ratchet switch configured to disable the ratchet.
	In the same field of art, namely devices having a handle assembly, Downey teaches in Figure 3 and paragraph [0042] a reusable handle including a ratchet (notches 146 and pawl 164 provide a ratcheting effect) configured to prevent return of a trigger 84 and shaft 130 throughout a stroke, wherein the reusable handle includes a ratchet switch 192 (see paragraph [0044]) configured to disable the ratchet
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reusable handle in Urban to have a ratchet and ratchet switch as claimed, as taught by Downey, in order to lock a desired position of the shaft in place (see Downey; paragraph [0042]). 
Regarding claims 7-8 and 20, Urban discloses the claimed device, as discussed above, except for the reusable handle assembly includes a button configured to disengage a rim from one or more grooves in the retraction slide, wherein the button is spring biased, and the one or more grooves includes a first groove configured to engage the rim with the retraction slide in a distal direction and a second groove configured to engage the rim with the retraction slide in a proximal direction.
	In the same field of art, namely devices having a handle assembly, Downey teaches in Figure 3 and paragraph [0044] a reusable handle assembly includes a button 192 configured to disengage a rim (projection part of pawl 164) from one or more grooves (notches 146) in a retraction slide 130, wherein the button is spring biased (biasing element 180; see paragraphs [0043]-[0044]), and the one or more grooves includes a first groove (see one of distal notches 146 closer to knob 250) configured to engage the rim with the retraction slide in a distal direction and a second groove (see one of proximal notches 146 farther away from knob 250) configured to engage the rim with the retraction slide in a proximal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a button, rim and grooves as claimed, as taught by Downey, to the reusable handle in Urban in order to lock a desired position of the retraction slide in place (see Downey; paragraph [0042]). 

Claims 6, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urban (U.S. Pat. No. 5,626,597) in view of Malkowski (U.S. Pub. No. 2014/0276666).
Regarding claims 6 and 19, Urban discloses the claimed device, as discussed above, except for the reusable handle assembly includes a spring that distally biases the retraction slide, although in a rest position the retraction slide 38 is in a distal position and then is pulled proximally due to movement of actuation handle 30 (see col. 5, lines 45-57).
	In the same field of art, namely devices having a handle assembly, Malkowski teaches a reusable handle assembly including a spring 115a that distally biases a retraction slide 130 (see Figure 5 and paragraph [0098]; spring 115a biases slider mechanism 130, which includes slider 132 and slider extension 136, distally).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Urban to have a spring that distally biases the retraction slide, as taught by Malkowski, in order to hold the jaws in a desirable position and prevent undesirable opening or closing of the jaws (Id.).
	Regarding claims 12-15, Urban discloses the claimed device, as discussed above, except for the reusable handle assembly includes a plurality of latches configured to receive and release the disposable needle assembly, wherein the reusable handle assembly includes a release bar configured to release the plurality of latches from the disposable needle assembly, wherein the release bar includes a plurality of horizontal grooves that receive pins of the plurality of latches, or wherein the release bar includes a plurality of vertical grooves that receive pins connected to the housing.
In the same field of art, namely devices having a handle assembly, Malkowski teaches in Figures 2, 5, 10, 17-18, 21-22 a reusable handle assembly includes a plurality of latches (cutouts 157b and proximal facing surfaces 156a; see Figure 5 and paragraphs [0102]-[0103], wherein cutouts 157b engage/latch onto bottom surface 136a and proximal facing surfaces 156a engage/latch onto distal surfaces 136b) configured to receive and release an assembly (slider mechanism 130, which includes slider 132 and slider extension 136 in Figure 5), wherein the reusable handle assembly includes a release bar (including latch lever 152, first lock member 154, and portions of second lock members 156 that have openings 157a, which can all be integrally formed; see Figure 5 and paragraph [0102]) configured to release the plurality of latches from the assembly (see Figures 17-18 and paragraph [0112]), wherein the release bar includes a plurality of horizontal grooves (openings 157a have a horizontal component, or width) that receive pins (see pins on either side of pivot member 158 in Figure 5 that connect latches on second lock members 156 together) of the plurality of latches, or wherein the release bar includes a plurality of vertical grooves (openings 157a have a vertical component, or height) that receive pins connected to the housing (see pins on either side of pivot member 158 in Figure 5 that are connected to housing via notch 111c; see paragraph [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of latches, release bar, and grooves and pins as claimed, as taught by Malkowski, to Urban in order to maintain the disposable needle assembly in multiple locking positions (see paragraphs [0103], [0112], [0115]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771